—Ap*682peal from a decision of the Unemployment Insurance Appeal Board, filed June 24, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she did not file a valid original claim.
Claimant, a graduate of a foreign medical school, completed a three-year pediatric residency program at a State teaching hospital and thereafter filed a claim for unemployment insurance benefits. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits because the residency fell within the exclusion set forth in Labor Law § 511 (15), which provides that services performed for an educational institution by a person who is enrolled in and regularly attends the institution do not constitute covered employment.
The Board further charged claimant with a recoverable overpayment of benefits in the amount of $900. We affirm. As a part of the formal residency curriculum, claimant was required to complete rounds, attend conferences and take written examinations. Moreover, claimant admitted that completion of the residency program was a prerequisite to licensure as a physician and that her primary objective for working in the teaching hospital was to obtain the education and training that would enable her to become a pediatric physician. Inasmuch as this proof demonstrates that claimant performed services for the teaching hospital for the primary purpose of furthering her education, we find that substantial evidence supports the Board’s decision (see, Matter of Siu [Sweeney], 244 AD2d 689; Matter of Mitromaras [Roberts], 122 AD2d 368). Furthermore, under the circumstances presented, the Board was entitled to recover the overpayment of benefits (see, Matter of Palsyn [Roberts], 100 AD2d 716).
Cardona, P. J., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.